Exhibit 23.2– Consent of MHA Petroleum Consultants, Inc. November 28, 2007 Gulf Western Petroleum Corporation Board of Directors RE:Gulf Western Petroleum Corporation, SEC Form 10-KSB at August 31, 2007 Dear Sirs: We refer to our report entitled “Securities and Exchange Commission Evaluation, Oil & Natural Gas Reserves, Oakcrest Prospect, Wharton County, Texas, Effective September 1, 2007” (the “Report”); incorporated by reference in the referenced Form 10-KSB. We hereby consent to the use of our name and references to excerpts from the Report in the referenced Form 10-KSB. We have read the Form 10-KSB and have no reason to believe that there are any misrepresentations in the information contained therein that are derived from the Report or that are within our knowledge as a result of the preparation of our Report. Sincerely, /s/ Leslie S. O’Connor Leslie S. O’Connor, B.Sc., L.P.G. Vice President
